SCHEB, Acting Chief Judge.
The defendant, Alfred Bernard Harris, appeals his convictions and sentences for three counts of sexual battery, burglary with an assault, robbery, and trespass of a structure. The defendant’s only meritorious point on appeal concerns costs. We agree that the trial court erred in imposing costs without affording the defendant notice or opportunity to be heard. Mays v. State, 519 So.2d 618 (Fla.1988); Jenkins v. State, 444 So.2d 947 (Fla.1984). Accordingly, we strike the costs provision without prejudice to the state to seek reassessment after proper notice to the defendant. The judgments and sentences are affirmed in all other respects.
Affirmed in part; reversed in part.
HALL and PATTERSON, JJ., concur.